UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6490


FERNANDO PALMA CARIAS,

                     Plaintiff - Appellant,

              v.

DONNIE HARRISON, Sheriff; E. A. BLOMGREN, Investigator; JAMES
MICHAEL CORNAIRE, Deputy Sheriff; DRUG ENFORCEMENT AGENCY
DIRECTOR; UNITED STATES IMMIGRATION AND CUSTOMS
ENFORCEMENT AGENCY DIRECTOR; CHRISTOPHER BRANT; TOM
HALVAS; ERIC HOLDER; UNIDENTIFIED INDEMNITOR FOR WAKE
COUNTY; WILLIAM ATWELL; LANCE ANTHONY; MICHAEL WILLIAMS;
D. TAYLOR; K. MANNING,

                     Defendants - Appellees,

              and

UNITED STATES OF AMERICA,

                     Party-in-Interest - Appellee,

              and

DWIGHT YOKUM; NARDINE MARY GUIRGUIS; DRUG ENFORCEMENT
ADMINISTRATION,

                     Defendants.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:13-ct-03264-FL; 5:14-ct-3104-FL)
Submitted: November 20, 2017                                 Decided: December 4, 2017


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Fernando Palma Carias, Appellant Pro Se. Roger Allen Askew, John Albert Maxfield,
Virginia Claire Tharrington, WAKE COUNTY ATTORNEY’S OFFICE, Raleigh, North
Carolina; Rudy E. Renfer, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina; Robert Edward Nunley, NUNLEY &
ASSOCIATES, PLLC, Raleigh, North Carolina; Walter A. Schmidlin, III, STEWART &
SCHMIDLIN, PLLC, Smithfield, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Fernando Palma Carias appeals the district court’s orders denying relief on his

claims under 42 U.S.C. §§ 1981, 1983 (2012); Bivens v. Six Unknown Named Agents of

Fed. Bureau of Narcotics, 403 U.S. 388 (1971); the Racketeer Influenced and Corrupt

Organizations Act, 18 U.S.C. § 1962 (2012); the Hobbs Act, 18 U.S.C. § 1951 (2012); and

provisions of North Carolina state law.

       We have reviewed the record in light of Carias’ arguments on appeal and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. *

Carias v. Harrison, Nos. 5:13-ct-03264-FL; 5:14-ct-3104-FL (E.D.N.C. Mar. 23, 2016 &

Mar. 27, 2017). We deny Carias’ motion for a transcript at government expense. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                               AFFIRMED




       *
         As to Carias’ Fourth Amendment claims regarding surveillance equipment in his
vehicle, we conclude that Carias’ self-serving statements are insufficient to create genuine
issues of material fact that must be submitted to the jury.

                                             3